IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-31182
                           Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

WILBERT WILSON,

                                           Defendant-Appellant.
                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 99-CR-50082-2
                         --------------------
                           January 20, 2000

Before SMITH, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Wilbert Wilson appeals the district court’s denial of his

motion to revoke an order of pretrial detention.     The decision to

deny Wilson pretrial release rests on the conclusion that Wilson

is a danger to any other person or the community and that no

conditions will reasonably assure safety.     That conclusion is

supported by the record.    See United States v. Hare, 873 F.2d

796, 798-99 (5th Cir. 1989).    The pretrial detention order is

AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.